Green App. No. 96CA21. This cause is pending on remand from the Supreme Court of the United *1502States. On June 2, 1999, this court granted appellee/cross-appellant’s motion to submit briefs on remand.
IT IS ORDERED by the court, sua sponte, that the parties shall brief the issue of the constitutionality of R.C. 3345.45 under the Ohio Constitution.
IT IS FURTHER ORDERED by the court, sua sponte, that the briefs, not exceeding thirty pages, shall be due within thirty days of the date of this entry. No extensions of time for the filing of the briefs and no responsive briefs shall be permitted.